Mikoll, J.
(dissenting in part and concurring in part). We agree that the Civil Service Commission’s determination that the position of municipal financial analyst should be placed in the exempt class is not supported by rational evidence in the record. The record does, however, indicate that there are real issues of material fact as to whether the work of auditors and analysts in the competitive class differs in any substantial way from the work of municipal financial analysts. Since the record contains sufficient facts to demonstrate that the hard proof or empirical data necessary to demonstrate that competitive testing would be impractical exists and can be demonstrated at trial, summary disposition is inappropriate.
*316Neither party has satisfied their burden of proof. The matter should be remitted for trial (see, CPLR 7804 [h]; Matter of Grossman v Rankin, 43 NY2d 493, 504).
Weiss and Levine, JJ., concur with Casey, J. P.; Mikoll and Yesawich, Jr., JJ., dissent in part and concur in part in a separate opinion by Mikoll, J.
Ordered that the judgment is affirmed, without costs.